             Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
       ____________________________________

       ZAHID KHATTAK,                      )
                                           )
                     Plaintiff,            )
                                           )
                     V.                    )          Civil No. ____
                                           )
       GRANT TURNER,                       )          JURY TRIAL DEMANDED
                                           )
              Chief Executive Officer,     )
              In His Official Capacity     )
       United States Agency                )
       For Global Media,                   )
       330 Independence Ave., SW           )
       Washington, DC 20237,               )
                                           )
                     Defendant.            )
       ___________________________________ )


                                           COMPLAINT

                           (Title VII- National Origin Discrimination)

                  I.     INTRODUCTION/ PRELIMINARY STATEMENT

            Plaintiff Zahid Khattak (“Khattak”) hereby files this Complaint, alleging

national origin discrimination in selection.

                                     II.      PARTIES
       1.   Zahid Khattak (“Khattak”) is a former contractor for the USAGM’s Pashto

Service, and a Washington, D.C. applicant for the federal position of for the United States

Agency for Global Media (USAGM), “Defendant” herein. Ex. 1

       2.   Defendant U.S. Agency for Global Media is a federal agency and is

headquartered in Washington, D.C.
             Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 2 of 14



                               III.   JURISDICTION AND VENUE


       3.    The Court has jurisdiction of this matter pursuant to 42 U.S.C. § 2000 et. seq

and 28 U.S.C. 1331, 1343(a).

       4.    Venue is proper in the District of Columbia, because this case arises out of

discrimination and reprisal committed by Defendant with respect to Plaintiff’s

applications for employment within this District.


     IV.     FACTS PERTAINING TO THE UNLAWFUL NON-SELECTION OF
              MR. KHATTAK UNDER VACANCY NO. DE-10137129, TO THE
                              USAGM EEO OFFICE

       5.    Zahid Khattak is a U.S. citizen who emigrated from Pakistan. Ex. 1 ¶ 2.

       6.    Khattak is a native speaker of the Pashto language, which is commonly spoken

in both Pakistan and Afghanistan. Ex. 1 ¶ 3.

       7.    There are three main dialect varieties of Pashto: northern, central and

southern. Ex. 1 ¶ 4.

       8.    These dialects are sufficiently distinct, such that the USAGM provides separate

Afghanistan services. Ex. 1 ¶ 5.

       9.    USAGM’s Deewa Service is a Pashto language news service, directed to the

Pashto speakers of the border region of Northwest Pakistan, not to Afghanistan (which has

its own service). Ex. 1 ¶ 6.

       10.   Khattak has worked for the Pashto service as a contracted on-air broadcaster.

Ex. 1 ¶ 7.




                                               2
              Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 3 of 14



       11.   In January 2017, two FTE positions were announced for the Deewa Service,

under the South and Central Asian division. Ex. 1 ¶ 8.

       12.   All contractors already working at the Deewa Service applied through the

prescribed process and two—including Khattak-- were informed in writing of their

selection. Ex. 1 ¶ 9.

       13.   Upon information and belief, Mr. Nafees Takar selected Khattak. Ex. 1 ¶ 10.

       14.   Around that time, however, President Trump announced a freeze on all

federal hirings, and the two selections were rescinded. Ex. 1 ¶ 11.

       15.   After the freeze was lifted, in February 2018, the BBG re-announced, but this

time for only one FTE. Ex. 1 ¶ 12.

       16.   A process ensued and interviews were conducted by a panel selected by

management. Ex. 1 ¶ 13.

       17.   Khattak applied, but all qualified applicants were issued emails by HR stating,

"not selected". Ex. 1 ¶ 14.

       18.   Subsequently, in March 2018, the same position was announced again as

Vacancy No. DE-10137129-18-LM. Ex. 1 ¶ 5.

       19.   This time, however, no interviews were conducted. Ex. 1 ¶ 16.

       20.   On April 2, 2018, the preliminary selection of Mr. Fawad Ahmad Lamah was

sent to Human Resources, but candidates were not informed of anything. See Exs. 1 ¶17, 2.

       21.   On April 12, 2018, all candidates were informed that they were not selected.

See Ex. 3 (Declaration of Wakil Khan). Ex. 1 ¶ 18.



                                              3
             Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 4 of 14



       22.   As Khattak is familiar with the qualified professionals in the field, it appeared

to him and others that, again, all qualified applicants who had applied had been issued

emails by HR simply informing that they were "not selected". Ex. 1 ¶19.

       23.   On Monday, April 16, 2018, Khattak sought out Mr. Takar and asked him

about the results of the selection process. Ex. 1 ¶20.

       24.   Mr. Takar, the Deewa Service Chief, falsely told Khattak that he did not know

whether any selection had been made. Ex. 1 ¶21.

       25.   On May 10, 2018, at least 48 days after the decision had been reached,

candidates were informed of the selection of Ahmad Fawad Lami. Ex. 1 ¶22; Ex. 2.

       26.   Later, during a meeting sought by the rejected applicants, the South and

Central Asia Division Head Mr. Ayazi stated that Takar, was disqualified when the post

was re-advertised. Ex. 1 ¶23.

       27.   Upon information and belief, It was Ayazi who disqualified Takar and acted

in Takar’s stead to finalize the improper selection.

       28.   The selection memo highlights selectee Lami’s experience in the Agency’s

Afghanistan Service, and makes no mention of a background suitable for broadcasting to

the Pakistani border region. Ex. 1 ¶ 24.

       29.   Unlike Khattak, Ayazi is of Afghan, not Pakistani origin. Ex. 1 ¶ 25.

       30.   Selectee Lami, who, like Ayazi is of Afghan national origin, had no experience

broadcasting in, and is not even conversant in the relevant dialect. Ex. 1 ¶ 25.




                                               4
               Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 5 of 14



        31.    Contrary to the selection memo, the choice Mr. Lami of over Khattak under

Vacancy No. DE-10137129 to the USAGM Deewa Service was based on national, ethnic

affinity, rather than merit. Ex. 1 ¶ 26.

        32.    USAGM’s explanation for its conduct, essentially that Lami was the best

qualified candidate and better-qualified than Khattak, is a pretext to cover over national

origin discrimination.


   V.         EXHAUSTION OF ADMINISTRATIVE REMEDIES

        33.    According to documents generated by the Defendant, on or about April 2,

2018, South and Central Asia Division director Akbar Ayazi sent the selection

recommendation of his fellow Afghan, Fawad Ahmad Lamah, to Human Resources.

        34.    On the prior occasion, when no selection had been made from the cert, non-

selected candidates were provided a notice just stating that they had not been selected,

which did not inform as to why.

        35.    When Khattak was again informed of his nonselection on April 12, 2018, the

notice provided the same information as Khattak had received previously upon

nonselection: it simply stated that he was not selected, without any hint of what otherwise

happened. Ex. 1 ¶ 29.

        36.    Khattak soon learned that several of Khattak’s colleagues had also applied and

not been selected, and had received the same notice as had he. Ex. 1 ¶ 30.

        37.    Upon information and belief, Khattak’s supervisor, Mr. Takar, knew of

selectee Lamah’s selection around April 2, 2018, when it was made. Ex. 1 ¶ 31.


                                               5
              Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 6 of 14



       38.   Nonetheless, when, on Monday, April 16, 2018, Khattak asked Takar whether

any selection had been made, thinking that perhaps, once again, no selection was being

made, Takar falsely told Khattak that he did not know if any selection had been made at

all, or who might have been selected. Ex. 1 ¶ 32.

       39.   Had no selection been made, an EEO complaint would most likely have been

futile for Khattak.

       40.   Believing that he was familiar with the eligible dialect-speaking candidates

and having been misled by Takar, Khattak inferred that no selection had been made and

was deterred from initiating any EEO complaint. Ex. 1 ¶ 33.

       41.   It was only on May 10, 2018, that Khattak was first able to ascertain that he

was discriminated against, as that was when both he and declarant Wakil Khan were

informed of both the fact of any selection at all, and the identity of the selectee. Ex. 1 ¶ 34.

       42.   On June 19, 2018, Khattak then protested nonselection under Vacancy No. DE-

10137129, to the USAGM EEO office. Ex. 1 ¶ 35.

       43.   Khattak walked in and told the staff that he needed to file a complaint. Ex. 1 ¶

36.

       44.   Then, a woman took him to a conference room and handed him an initial

intake form. Ex. 1 ¶ 37.

       45.   She asked Khattak when he was informed that someone was hired under

Vacancy No. DE-10137129 and he told her that it was on May 10, 2018. Ex. 1 ¶ 38.

       46.   The woman then counted the days and told him he still had a few days to

initiate his complaint. Ex. 1 ¶ 39

                                                 6
              Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 7 of 14



       47.   Khattak completed the complaint form, signed it and handed it to the woman

on the spot, still on June 19, 2018. Ex. 1 ¶ 40; Ex. 4.

       48.   On July 12, 2018, Khattak signed a form agreeing to extend the EEO counseling

period. Ex. 1 ¶ 41. Ex. 4

       49.   On July 16, 2018, “EEO counselor” Michele Curry asked for additional

documentation (which Mr. Khattak subsequently provided). Ex. 1 ¶ 42; Ex. 5

       50.   On September 19, 2018, Mr. Khattak met with Curry. Ex. 1 ¶ 43.

       51.   It is undisputed that Khattak subsequently filed a formal complaint with the

Department’s EEO office, within the time limit prescribed by the notice, on October 2,

2018. Ex. 1 ¶ 44.

       52.   However, on August 5, 2019, the Agency meritlessly dismissed the formal

Complaint as untimely, asserting that Khattak’s 45 days for initiating a complaint began

on April 12, 2018, which is the date upon which he was merely informed that he was not

selected under Vacancy No. DE-10137129, to the USAGM EEO office. Ex. 1 ¶ 45; Ex. 6.

       53.   The Agency’s dismissal notice admits directly that a complainant need not

initiate his complaint until within 45 days after he has “reasonable suspicion of

discrimination.” Ex. 1 ¶ 46; Ex. 6.

       54.   The mere fact of nonselection did not trigger such suspicion, particularly when

Agency decision-makers had cultivated the impression that no selection had been made

while failing to disclose a discriminatory selection. Ex. 1 ¶ 47.




                                                 7
             Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 8 of 14



       55.   If the fact of nonselection necessarily triggered the 45-day period in all

circumstances, every rejected federal job-seeker would be influenced to file a complaint on

every experienced nonselection, even before ascertaining the selectee’s identity.

       56.   Such a trigger would also wrongfully incentivize agencies to deviously decline

to inform rejected candidates of who was selected in their stead, so as to induce them to

allow the 45-day limitations period to expire without filing a complaint over even the most

blatantly discriminatory action.

       57.   Until May 10, 2019, Khattak had no reason to suspect that the position

advertised as Vacancy No. DE-10137129, to the USAGM EEO office was filled—from out

of left field—with a non-dialect speaker who shared the South and Central Asia Division

Director’s national origin. Ex. 1 ¶ 48.

       58.   Khattak initiated EEO counseling more than 45 days after he was informed

that he was not selected, but within 45 days after he was informed that a candidate was

selected (May 10-June 19 amounts to 40 days). Ex. 1 ¶ 49; Ex. 4.

       59.   Even if the weekend days occurring just after April 12 are not included in the

count (since Takar did not mislead Khattak until April 16), only four days would be added

back on to the 40-day total, such that Khattak’s complaint was still compliant with the 45-

day rule. Ex. 1 ¶ 50.

       60.   Moreover, Khattak was diligent, in that he asked Takar what happened on the

selection, on Monday April 16, after having been informed on Thursday, April 12. Ex. 1 ¶

51.



                                               8
             Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 9 of 14



       61.   “Congress never [] wanted the exhaustion doctrine to become a massive

procedural roadblock to access to the courts.” Kraus v. Presidio Trust Facilities

Division/Residential Mgmt. Branch, 572 F.3d 1039, 1045 (9th Cir. 2009) citing Brown v. Marsh,

777 F.2d 8, 14 (D.C. Cir. 1985).

       62.   Equitable tolling -- as a method for adjusting the rights of two "innocent

parties" -- merely ensures that the plaintiff is not, by dint of circumstances beyond his

control, deprived of a reasonable time in which to file suit. Chung v. United States DOJ, 333

F.3d 273, 278-279 (D.C. Cir. 2003).

       63.   Equitable tolling doctrine applies if "the employee's failure to file in timely

fashion is the consequence of either a deliberate design by the employer or of actions that

the employer should unmistakably have understood would cause the employee to delay

filing his charge." Nygren v. Ashcroft, 109 Fed. Appx. 816 at 820 (8th Cir. 2004) (citations

and internal quotation marks omitted). See Also Price v. Litton Business Sys. Inc., 694 F.2d

963, 965 (4th Cir. 1982), cert. denied, 469 U.S. 1036 (1984).

       64.   "[E]quitable principles favor tolling where, for example, a defendant engaged

in affirmative misconduct, or misled a plaintiff about the running of a limitations period."

Washington v. Wash. Metro. Area Transit Auth, 160 F.3d 750, 752-53 (D.C. Cir. 1998)

(quotations and bracket omitted); see also White v. Geithner, 602 F. Supp. 2d 35, 38 (D.D.C.

2009) (stating that a court exercises its equitable power to toll Title VII's limitation periods

where a plaintiff comes "forward with specific proof of an employer's affirmative acts or

misleading statements" that prevented the plaintiff from filing an EEO complaint within



                                                9
                 Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 10 of 14



the limitation period). Hairston v. Tapella, 664 F. Supp. 2d 106, 111-112 (D.D.C. 2009).

Accord: Coles v. Penny, 531 F.2d 609, 614-615 (D.C. Cir. 1976).

           65.   Equitable tolling may also be appropriate where a plaintiff has been lulled

into inaction by her past employer, state or federal agencies, or the courts. Noisette v.

Geithner, 693 F. Supp. 2d 60, 69 (D.D.C. 2010), citing Gray v. Philips Petroleum Co., 858 F.2d

610, 616 (10th Cir. 1988), citing Martinez v. Orr, 738 F.2d 1107, 1110 (10th Cir. 1984) (Title

VII's 30-day limitations period for filing suit tolled because notice misled plaintiff into late

filing).

           66.   Washington v. Wash. Metro. Area Transit Auth, 160 F.3d 750, 752-53 (D.C. Cir.

1998) holds that: "equitable principles favor tolling where, for example, a defendant

engaged in affirmative misconduct, or misled a plaintiff about the running of a limitations

period."

           67.   "Equitable tolling . . . which ask[s] whether equity requires extending a

limitations period, [is] for the judge to apply, using her discretion, regardless of the

presence of a factual dispute." Hewitt v. Rice, 560 F. Supp. 2d 61, 64-65 (D.D.C.

2008)(Roberts, J.), citing Smith-Haynie v. District of Columbia 332 U.S. App. D.C. 182, 155

F.3d 575, 579 (D.C. Cir. 1998).

           68.   Under present circumstances, where the Defendant impeded Khattak’s

attempt to ascertain that he had been discriminated against, equitable tolling must apply.

Connor v. Hodel, 1984 U.S. Dist. Lexis, 16632 *8 (D.D.C. 1984).




                                                  10
             Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 11 of 14



       69.   Accordingly, applying appropriate principles of equitable tolling, Mr. Khattak

filed his formal complaint on June 19, 20181, less than 45 days after he first learned the

identity of the selectee, and in timely fashion even assuming the loss of four days between

April 12 and April 16, 2018. Additionally, 180 days have passed since Mr. Khattak filed his

formal complaint on October 2, 2018, and less than 90 days have passed since dismissal of

his EEO complaint on August 5, 2019, Mr. Khattak is free to file his lawsuit on the issues

raised in his October 2, 2018, formal complaint. 29 CFR§ 1614.407(a), (d).

       70.   Therefore, as to all matters alleged herein, Khattak is free to exercise his

private right of action in the U.S. District Court and to obtain a trial de novo pursuant to 42

U.S.C. 2000e-16(c).


                             VI.     STATEMENT OF CLAIM

       COUNT I: DISCRIMINATORY FAILURE TO SELECT MR. KHATTAK, ON
       ACCOUNT OF HIS NATIONAL ORIGIN

       71.   Mr. Khattak incorporates all above paragraphs by reference.

       72.   As discussed above, Khattak was seeking selection under Vacancy No. DE-

10137129, to the USAGM International Multimedia Broadcaster (Pashto) position in the

Deewa service.




1The Agency’s EEO office maintains that the matter was raised three days later, on June 22, 2018.
The difference is immaterial, as either date landed within 45 days after May 10, 2018, when Mr.
Khattak was first able to ascertain—by the identity of the selectee—that his non-selection had been
discriminatory.
                                                11
               Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 12 of 14



         73.   In fact, his selection to perform those duties had previously been

recommended by Mr. Takar, pursuant to the prior vacancy announcement described

above.

         74.   Title VII forbids discrimination on account of national origin.

         75.   By denying Khattak the position and instead offering it to another, on account

of their respective races and national origins, Defendant unlawfully discriminated against

Khattak in violation of Title VII.

                                     VII. REQUEST FOR RELIEF


         WHEREFORE, the Plaintiff, Zahid Khattak, prays that the Court grant him the

following relief:

         (a)    Instatement to a position at the GS-12 level, with full back pay, lost income

and benefits.

         (b)    Compensatory damages, in an amount to be determined by the jury in

accordance with the proof at trial, for the emotional and consequential harm caused by

Defendant;

         (c)    Prejudgment and post judgment interest;

         (d)    Reasonable attorneys' fees, expenses and costs;

         (e)    Restoration of all leave used in connection to the case;

         (f)    Reimbursement for all expenses incurred related to the case;

         (g)    Posting of notices on Defendants’ premises notifying employees that

Defendant has violated the anti-discrimination laws, and that employees who report

future violations may not be subject to retaliation; and
                                                12
       Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 13 of 14



(h)      Such other relief as the court shall deem just and proper.

      VII.   JURY TRIAL DEMAND


The Plaintiff demands that this case be tried by a jury.




                                        13
Case 1:19-cv-03231 Document 1 Filed 10/28/19 Page 14 of 14



                        Respectfully submitted,


                        THE GOLDSMITH LAW FIRM, LLC

                        /s/
                        ____________________________________
                        Leizer Z. Goldsmith
                        5335 Wisconsin Avenue NW Suite 440
                        Washington, D.C. 20015
                        Telephone: (202) 895-1506
                        Facsimile: (202) 318-0798
                        Email: lgoldsmith@goldsmithfirm.com
                        Counsel for Plaintiff Zahid Khattak




                            14
